Citation Nr: 0503367	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for neuralgia of the fifth, ninth, and 
tenth cranial nerves, claimed to have resulted from VA 
medical treatment.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from February 1943 to April 1945, 
when he was discharged on account of disability.  

In May 2001, the Board found that the RO had previously 
erroneously adjudicated the issue of service connection, 
rather than entitlement to benefits under 38 U.S.C.A. § 1151 
and Remanded the case for adjudication of that issue.  The 
case has now been returned to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the case was returned to the Board, the Board 
determined that an additional medical opinion was needed 
prior to final consideration of the veteran's claim.  That 
opinion was received in April 2004.  The veteran was 
furnished a copy of that opinion and, in his reply, he 
provided considerable additional evidence and argument.  
Significantly, he did not waive initial consideration by the 
RO of the medical opinion or the additional evidence.  
Accordingly, the case must again be Remanded for the RO to 
consider that evidence.  

The Board notes that, subsequent to the May 2001 Remand, the 
RO mailed the veteran a letter in April 2003 notifying him of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  That letter described the evidence that is needed to 
substantiate a claim for 1) service connection, 2) an 
increased rating, 3) pension benefits, 4) service-connected 
death, and 5) new and material evidence.  The letter did not, 
however, notify the veteran as to what evidence was needed 
concerning his claim for compensation under § 1151.  The RO 
should correct that procedural defect.  


Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for the claimed disorder, 
including the approximate dates of any 
such treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment identified by him that are not 
already of record.  All records so 
received should be associated with the 
claims file.  

2.  The RO should 1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
a claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151, 
2) inform the claimant about the 
information and evidence that VA will 
seek to provide, 3) inform the claimant 
about the information and evidence the 
claimant is expected to provide, and 
4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  

3.  The RO should ensure full compliance 
with the enhanced duty to assist 
provisions of the VCAA.  Specifically, 
the RO should assist the veteran in 
obtaining any additional evidence 
identified by him and provide an 
additional medical examination or obtain 
an additional medical opinion, but only 
if necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

4.  Upon completion of the requested 
actions and after ensuring compliance 
with the VCAA, the RO should again 
consider the veteran's claim.  If action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



